Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over GUHA et al., (U.S. Pub. No, 2020/0091348), hereinafter referred to as "Guha" and in view of HO et al., (U.S. Pub. No. 2021/0327760), hereinafter referred to as "Ho".


Guha shows, with respect to claim #1, method comprising, forming a first fin (fig. #3, item 305) and a second fin (fig. #3, item 305) (paragraph 0055) over a substrate (fig. #1A, item 102) (paragraph 0029), the first and second fins each comprising alternately stacking first semiconductor layers (fig. #2A, item 204) and second semiconductor layers (fig. #, item 204) (paragraph 0038); forming dummy gate structures (fig. #3, item 308)(paragraph 0066) over the first and second fins (fig. #3, item 305) (paragraph 0055), and gate spacers (fig. #2D, item 214 & 215) on either side of the dummy gate structures (paragraph 0040); removing the dummy gate structures to form a first gate trench over the first fin and a second gate trench over the second fin (paragraph 0042); removing the first semiconductor layers (fig. 2c, item 204) such that the second semiconductor layers (fig. 2c, item 206) are suspended in the first and second gate trenches (paragraph 0039); depositing a first gate dielectric layer (fig. 2h, item 228) around each of the second semiconductor layers (fig. 2h, item 226) (paragraph 0042) and a second gate dielectric layer (fig. #3, item 352) around the first gate dielectric layer (paragraph 0056, 0061) and etching a dielectric area using a hard mask (paragraph 0071). 

Guha substantially shows the claimed invention as shown in the rejection above.
Guha fails to show, with respect to claim #1, a method wherein performing an atomic layer deposition (ALD) process to form a hard mask layer around the second gate dielectric layer, the ALD process comprising pulsing a first precursor into a deposition chamber for a first pulse time longer than about one second; patterning the hard mask layer; and with the patterned hard mask layer in place, etching a portion of the second gate dielectric layer in the second gate trench. 

Ho teaches, with respect to claim #1, a method wherein performing an atomic layer deposition (ALD) process to form a hard mask layer (fig. #3, item 145) (paragraph 0016) around the second gate dielectric layer (fig. #3, item 152) (paragraph 0017), the ALD process comprising pulsing a first precursor (fig. #6b, item P1) into a deposition chamber for a first pulse time longer than about one second (paragraph 0022-0023); patterning the hard mask layer; and with the patterned hard mask layer in place, etching a portion of the second gate dielectric layer in the second gate trench (fig. #7, paragraph 0037).

The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from time longer than about one second in order to be considered “about” longer than about one second. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is longer than about one second) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein performing an atomic layer deposition (ALD) process to form a hard mask layer around the second gate dielectric layer, the ALD process comprising pulsing a first precursor into a deposition chamber for a first pulse time longer than about one second; patterning the hard mask layer; and with the patterned hard mask layer in place, etching a portion of the second gate dielectric layer in the second gate trench, into the method of Guha, with the motivation that this controls the etch selectivity of the various layers so they may be etched without removing material that is needed to remain, as taught by Ho.

Guha fails to show, with respect to claim #2, a method wherein the ALD process further comprises after pulsing the first precursor into the deposition chamber, pulsing a second precursor into the deposition chamber for a second pulse time longer than about one second.

Ho teaches, with respect to claim #2, a method wherein the ALD process further comprises after pulsing the first precursor (P1) (range from about 0.1 s to about 10 s) (paragraph 0023) into the deposition chamber, pulsing a second precursor (P2) into the deposition chamber for a second pulse time (range from about 0.1 s to about 10 s) longer than about one second (fig. #7, paragraph 0032).

Ho discloses the claimed invention except for explicitly stating that the second pulse time is longer that the first pulse time. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the pulse time as needed to produce the necessary conditions of the desired design, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. Also, the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from time longer than about one second in order to be considered “about” longer than about one second. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is longer than about one second) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein the ALD process further comprises after pulsing the first precursor into the deposition chamber, pulsing a second precursor into the deposition chamber for a second pulse time longer than about one second, into the method of Guha, with the motivation that this controls the etch selectivity of the various layers so they may be etched without removing material that is needed to remain, as taught by Ho.

Guha fails to show, with respect to claim #3, a method wherein the first pulse time is substantially the same as the second pulse time.

Ho teaches, with respect to claim #3, a method wherein the ALD process further comprises pulsing the first precursor (P1) into the deposition chamber at a pulse time (range from about 0.1 s to about 10 s) (paragraph 0023), pulsing a second precursor (P2) into the deposition chamber for a second pulse time (range from about 0.1 s to about 10 s) (fig. #7, paragraph 0032).

Ho discloses the claimed invention except for explicitly stating that the second pulse time is substantially the same as the first pulse time. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the pulse time as needed to produce the necessary conditions of the desired design, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein the first pulse time is substantially the same as the second pulse time, into the method of Guha, with the motivation that this controls the etch selectivity of the various layers so they may be etched without removing material that is needed to remain, as taught by Ho.

Guha fails to show, with respect to claim #11, a method further comprising: after etching the portion of the second gate dielectric layer in the second gate trench, removing the patterned hard mask layer; and after removing the patterned hard mask layer, depositing one or more metal materials in the first and second gate trenches.

Ho teaches, with respect to claim #11, a method further comprising: after etching the portion of the second gate dielectric layer (fig. #8&9 item 190) in the second gate trench (paragraph 0039), removing the patterned hard mask layer (fig. #8&9 item 145); and after removing the patterned hard mask layer (fig. #12; paragraph 0047), depositing one or more metal materials (fig. #19, item 310) in the first and second gate trenches (paragraph 0056),

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method further comprising: after etching the portion of the second gate dielectric layer in the second gate trench, removing the patterned hard mask layer; and after removing the patterned hard mask layer, depositing one or more metal materials in the first and second gate trenches, into the method of Guha, with the motivation that this provides both conductive and isolation areas that can be scaled to desired design size, as taught by Ho.

//
Claim #4-7 are rejected under 35 U.S.C. 103 as being unpatentable over GUHA et al., (U.S. Pub. No, 2020/0091348), hereinafter referred to as "Guha" as modified by HO et al., (U.S. Pub. No. 2021/0327760), hereinafter referred to as "Ho" in the rejection of claim #1 above and in further view of Raghu et al., (U.S. Pub. No. 2009/0047790), hereinafter referred to as "Raghu".

Guha as modified by Ho, substantially shows the claimed invention as shown in the rejection of claim #1 above. 

Guha as modified by Ho, fail to show, with respect to claim #4, a method wherein the first precursor is oxygen-containing, and the second precursor is metal-containing.

Raghu teaches, with respect to claim #4, a method wherein a hard mask deposited by ALD method using pulsed precursor containing oxygen and another pulsed precursor containing aluminum (paragraph 0016)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method wherein the first precursor is oxygen-containing, and the second precursor is metal-containing, into the method of Guha as modified by Ho, with the motivation that this controls the etch selectivity of the various layers so they may be etched without removing material that is needed to remain, as taught by Raghu.

Guha as modified by Ho, fail to show, with respect to claim #5, a method wherein the first precursor is oxygen-containing, and the second precursor is aluminum-containing

Raghu teaches, with respect to claim #5, a method wherein a hard mask deposited by ALD method using pulsed precursor containing oxygen and another pulsed precursor containing aluminum (paragraph 0016).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein the first precursor is oxygen-containing, and the second precursor is aluminum-containing, into the method of Guha as modified by Ho, with the motivation that this controls the etch selectivity of the various layers so they may be etched without removing material that is needed to remain, as taught by Raghu.

Guha as modified by Ho, fail to show, with respect to claim #6, a method wherein the ALD process further comprises after pulsing the first precursor into the deposition chamber and before pulsing the second precursor into the deposition chamber, purging the deposition chamber for a purge time, and the purge time is at least about fifteen times the first pulse time.

Raghu teaches, with respect to claim #6, a method wherein between each precursor pulsing, the reaction chamber is purged with an inert gas (e.g., nitrogen or argon) or evacuated to remove precursor excess and reaction by-products (paragraph 0016).

The Examiner notes that Raghu fails to state explicitly that the purge time is at least about fifteen times the first pulse time. However, the Examiner notes that Raghu shows in the sited areas of the rejection above that the chamber is purged to remove any remaining precursor material. However, the applicant has not established the critical nature purge time is at least about fifteen times the first pulse time.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Also, the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from at least about fifteen times the first pulse time in order to be considered “about” at least about fifteen times the first pulse time The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is at least about fifteen times the first pulse time) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a method wherein the ALD process further comprises after pulsing the first precursor into the deposition chamber and before pulsing the second precursor into the deposition chamber, purging the deposition chamber for a purge time, and the purge time is at least about fifteen times the first pulse time, into the method of Guha as modified by Ho, with the motivation that this allows the layer to be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times, as taught by Raghu.

Guha as modified by Ho, fail to show, with respect to claim #7, a method wherein the ALD process further comprises after pulsing the second precursor into the deposition chamber, purging the deposition chamber for a purge time, and the purge time is at least about ten times the second pulse time.

Raghu teaches, with respect to claim #7, a method wherein between each precursor pulsing, the reaction chamber is purged with an inert gas (e.g., nitrogen or argon) or evacuated to remove precursor excess and reaction by-products (paragraph 0016).

The Examiner notes that Raghu fails to state explicitly that the purge time is at least about ten times the first pulse time. However, the Examiner notes that Raghu shows in the sited areas of the rejection above that the chamber is purged to remove any remaining precursor material. However, the applicant has not established the critical nature purge time is at least about fifteen times the first pulse time.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Also, the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from at least about ten times. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is at least about ten times.) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, a method wherein the ALD process further comprises after pulsing the second precursor into the deposition chamber, purging the deposition chamber for a purge time, and the purge time is at least about ten times the second pulse time, into the method of Guha as modified by Ho, with the motivation that this allows the chamber area to be cleaned of any residual material that would interfere with following procedures, as taught by Raghu.

///

Claim #8-10 are rejected under 35 U.S.C. 103 as being unpatentable over GUHA et al., (U.S. Pub. No, 2020/0091348), hereinafter referred to as "Guha" as modified by HO et al., (U.S. Pat. No. 2021/0327760), hereinafter referred to as "Ho" in the rejection of claim #1 above and in further view of HAN et al., (U.S. Pub. No. 2020/0058548), hereinafter referred to as "Han".

Guha as modified by Ho, substantially shows the claimed invention as shown in the rejection of claim #1 above. 

Guha as modified by Ho, fail to show, with respect to claim #8, a method wherein the second gate dielectric layer and the hard mask layer are metal oxide layers having different metal compositions.

Han teaches, with respect to claim #8, a method wherein the gate dielectric layer composed of a metal layer (lanthanum oxide, La2O3) and the hard mask layer consist of a different metal oxide (aluminum oxide, Al2O3) (paragraph 0047, 0090).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein the second gate dielectric layer and the hard mask layer are metal oxide layers having different metal compositions, into the method of Guha as modified by Ho, with the motivation that the lanthanum oxide delivers a improves resistance and increased hardness and the metal hard mask provides thermodynamically stable layers as taught by Han.


Guha as modified by Ho, fail to show, with respect to claim #9, a method wherein the second gate dielectric layer comprises lanthanum oxide, and the hard mask layer comprises aluminum oxide.

Han teaches, with respect to claim #9, a method wherein the gate dielectric layer (fig. #7a, item 752) composed of a metal layer  (lanthanum oxide, La2O3) (paragraph, 0090) and the hard mask (fig. 2b, item 202) (paragraph 0040) (aluminum oxide, Al2O3) layer consist of a different metal oxide (paragraph 0047, 0090).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a method wherein the second gate dielectric layer comprises lanthanum oxide, and the hard mask layer comprises aluminum oxide, into the method of Guha as modified by Ho, with the motivation that the lanthanum oxide delivers a improves resistance and increased hardness and the metal hard mask provides thermodynamically stable layer, as taught by Han.

Guha as modified by Ho, fail to show, with respect to claim #10, a method wherein the first gate dielectric layer comprises hafnium oxide.


Han teaches, with respect to claim #10, a method wherein the gate dielectric layer (fig. #7a, item 752) composed of a metal layer  (hafnium oxide) (paragraph, 0090) 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein the first gate dielectric layer comprises hafnium oxide, into the method of Guha as modified by Ho, with the motivation that the hafnium oxide delivers provides improve resistance and has a high density property, as taught by Han.


///

Claim #12-20 are rejected under 35 U.S.C. 103 as being unpatentable over GUHA et al., (U.S. Pub. No, 2020/0091348), hereinafter referred to as "Guha" as modified by HO et al., (U.S. Pat. No. 2021/0327760), hereinafter referred to as "Ho" and in further view of Raghu et al., (U.S. Pub. No. 2009/0047790), hereinafter referred to as "Raghu"


Guha shows, with respect to claim #12, a method comprising: forming first and second fins (fig. #3, item 305) (paragraph 0055) over a substrate (fig. #3, item 102) (paragraph 0029), the first and second fins each comprising alternately stacking first (fig. #2a, item 204) semiconductor layers and second semiconductor layers (paragraph 0038); forming first and second dummy gate structures (fig. #3, item 308) (paragraph 0066) across the first and second fins (fig. #3, item 305) (paragraph 0055); forming first gate spacers (fig. #2d, item 214 & 215) on either side of the first dummy gate structure and second gate spacers on either side of the second dummy gate structure (paragraph 0040); removing the first and second dummy gate structures to form a first gate trench between the first gate spacers and a second gate trench between the second gate spacers (paragraph 0042). 

Guha substantially shows the claimed invention as shown in the rejection above.

Guha fails to show, with respect to claim 12, a method wherein selectively etching the first semiconductor layers in the first and second gate trenches; depositing a first gate dielectric layer in the first and second gate trenches and a second gate dielectric layer over the first gate dielectric layer; forming a hard mask layer over the second gate dielectric layer by using one or more atomic layer deposition (ALD) cycles each comprising sequentially performing a first pulse step, a first purge step for a first purge time, a second pulse step, and a second purge step for a second purge time, wherein the first purge time is longer than the second purge time; patterning the hard mask layer to expose a portion of the second gate dielectric layer; and etching the exposed portion of the second gate dielectric layer.

Ho teaches, with respect to claim #12 a method comprising selectively etching the first semiconductor layers in the first and second gate trenches (paragraph 0016-0017); depositing a first gate dielectric layer in the first and second gate trenches and a second gate dielectric layer over the first gate dielectric layer (paragraph 0016-0017); forming a hard mask layer (fig. #3, item 145) (paragraph 0016) over the second gate dielectric layer (fig. #5, item152) (paragraph 0017-0018) by using one or more atomic layer deposition (ALD) cycles each comprising sequentially performing a first pulse step (paragraph 0022-0023), patterning the hard mask layer to expose a portion of the second gate dielectric layer; and etching the exposed portion of the second gate dielectric layer (paragraph 0037). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim 12, a method wherein selectively etching the first semiconductor layers in the first and second gate trenches; depositing a first gate dielectric layer in the first and second gate trenches and a second gate dielectric layer over the first gate dielectric layer; forming a hard mask layer over the second gate dielectric layer by using one or more atomic layer deposition (ALD) cycles each comprising sequentially performing a first pulse step, patterning the hard mask layer to expose a portion of the second gate dielectric layer; and etching the exposed portion of the second gate dielectric layer, into the method of Guha as, with the motivation that this allows the selective separation of areas for specific shapes and characteristics, as taught by Ho.


Guha as modified by Ho substantially shows the claimed invention as shown above.
Guha as modified by Ho fails to show, with respect to claim #12, a method wherein a first purge step for a first purge time, a second pulse step, and a second purge step for a second purge time, wherein the first purge time is longer than the second purge time.


Raghu teaches, with respect to claim #12, a method wherein between each precursor pulsing, the reaction chamber is purged with an inert gas (e.g., nitrogen or argon) or evacuated to remove precursor excess and reaction by-products (paragraph 0016).

The Examiner notes that Raghu fails to state explicitly that the purge time is at least about ten times the first pulse time. However, the Examiner notes that Raghu shows in the sited areas of the rejection above that the chamber is purged to remove any remaining precursor material. However, the applicant has not established the critical nature purge time is at least about fifteen times the first pulse time.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Also, the term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from at least about ten times. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is at least about ten times.) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein the ALD process further comprises after pulsing the second precursor into the deposition chamber, purging the deposition chamber for a purge time, and the purge time is at least about ten times the second pulse time, into the method of Guha as modified by Ho, with the motivation that this allows the chamber area to be cleaned of any residual material that would interfere with following procedures, as taught by Raghu.

Guha as modified by Ho, fail to show, with respect to claim #13, a method wherein the first pulse step pulses an oxygen- containing precursor for a pulse time shorter than both the first and second purge times.

Raghu teaches, with respect to claim #13, a method wherein between each precursor pulsing, the reaction chamber is purged with an inert gas (e.g., nitrogen or argon) or evacuated to remove precursor excess and reaction by-products (paragraph 0016).

The Examiner notes that Raghu fails to state explicitly that the first pulse step pulses an oxygen- containing precursor for a pulse time shorter than both the first and second purge times. However, the Examiner notes that Raghu shows in the sited areas of the rejection above that the chamber is purged to remove any remaining precursor material and is not limited by time. Furthermore, Raghu shows a range of pulse time that can be used to accommodate the users desire process. For example, Raghu shows that the layer can be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times.  However, the applicant has not established the critical nature purge time is at least about fifteen times the first pulse time.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, a method wherein the first pulse step pulses an oxygen- containing precursor for a pulse time shorter than both the first and second purge times, into the method of Guha as modified by Ho, with the motivation that this allows the layer to be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times, as taught by Raghu.

Guha as modified by Ho, fail to show, with respect to claim #14, a method wherein the first purge time is at least about fifteen times the pulse time.

Raghu teaches, with respect to claim #14 a method wherein a pulse time for the precursor can range and wherein between each precursor pulsing, the reaction chamber is purged with an inert gas (e.g., nitrogen or argon) or evacuated to remove precursor excess and reaction by-products (paragraph 0016).

The Examiner notes that Raghu fails to state explicitly that the first purge time is at least about fifteen times the pulse time. However, the Examiner notes that Raghu shows in the sited areas of the rejection above that the chamber is purged to remove any remaining precursor material and is not limited by time. Furthermore, Raghu shows a range of pulse time that can be used to accommodate the users desire process. For example, Raghu shows that the layer can be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times.  However, the applicant has not established the critical nature purge time is at least about fifteen times the first pulse time.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from purge time is at least about fifteen times the pulse time in order to be considered “about” fifteen times the pulse time. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is at least about fifteen times the pulse time) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14, a method wherein the first purge time is at least about fifteen times the pulse time, into the method of Guha as modified by Ho, with the motivation that this allows the layer to be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times, as taught by Raghu.


Guha as modified by Ho, fail to show, with respect to claim #15, a method wherein the second pulse step pulses an aluminum- containing precursor for a pulse time shorter than both the first and second purge times.

Raghu teaches, with respect to claim #15, a method wherein utilizing aluminum, a pulse time for the precursor can range and wherein between each precursor pulsing, the reaction chamber is purged with an inert gas (e.g., nitrogen or argon) or evacuated to remove precursor excess and reaction by-products (paragraph 0016).

The Examiner notes that Raghu fails to state explicitly that a pulse time shorter than both the first and second purge times. However, the Examiner notes that Raghu shows in the sited areas of the rejection above that the chamber is purged to remove any remaining precursor material and is not limited by time. Furthermore, Raghu shows a range of pulse time that can be used to accommodate the users desire process. For example, Raghu shows that the layer can be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times.  However, the applicant has not established the critical nature purge time is at least about fifteen times the first pulse time.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #15, a method wherein the second pulse step pulses an aluminum containing precursor for a pulse time shorter than both the first and second purge times, into the method of Guha as modified by Ho, with the motivation that this allows the layer to be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times, as taught by Raghu.



Guha as modified by Ho, fail to show, with respect to claim #16, a method wherein the second purge time is at least about ten times the pulse time.

Raghu teaches, with respect to claim #16, a method wherein utilizing aluminum, a pulse time for the precursor can range and wherein between each precursor pulsing, the reaction chamber is purged with an inert gas (e.g., nitrogen or argon) or evacuated to remove precursor excess and reaction by-products (paragraph 0016).

The Examiner notes that Raghu fails to state explicitly that a second purge time is at least about ten times the pulse time. However, the Examiner notes that Raghu shows in the sited areas of the rejection above that the chamber is purged to remove any remaining precursor material and is not limited by time. Furthermore, Raghu shows a range of pulse time that can be used to accommodate the users desire process. For example, Raghu shows that the layer can be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times.  However, the applicant has not established the critical nature purge time is at least about fifteen times the first pulse time.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from purge time is at least about ten times the pulse time in order to be considered “about” ten times the pulse time. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is purging time is at least about ten times the pulse time) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a method wherein the second purge time is at least about ten times the pulse time, into the method of Guha as modified by Ho, with the motivation that this allows the layer to be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times, as taught by Raghu.

Guha as modified by Ho, fail to show, with respect to claim #17, a method wherein the first pulse step continues for a first pulse time, and the second pulse step continues for a second pulse time, and a ratio of the first purge time to the first pulse time is greater than a ratio of the second purge time to the second pulse time.

Raghu teaches, with respect to claim #17, a method wherein utilizing aluminum, a pulse time for the precursor can range and wherein between each precursor pulsing, the reaction chamber is purged with an inert gas (e.g., nitrogen or argon) or evacuated to remove precursor excess and reaction by-products (paragraph 0016).

The Examiner notes that Raghu fails to state explicitly a ratio of pulse times to purge times. However, the Examiner notes that Raghu shows in the sited areas of the rejection above that the chamber is purged to remove any remaining precursor material and is not limited by time. Furthermore, Raghu method shows a range of pulse time that can be used to accommodate the users desire process. For example, Raghu shows that the layer can be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times.  However, the applicant has not established the critical nature purge time is at least about fifteen times the first pulse time.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a method wherein the first pulse step continues for a first pulse time, and the second pulse step continues for a second pulse time, and a ratio of the first purge time to the first pulse time is greater than a ratio of the second purge time to the second pulse time, into the method of Guha as modified by Ho, with the motivation that this allows the layer to be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times, as taught by Raghu.

Guha shows, with respect to claim #18, a method comprising: forming a first fin and a second fin (fig. #3, item 305) (paragraph 0055), the first and second fins each comprising alternately stacking first semiconductor layers and second semiconductor layers (fig. #2a, item 204) (paragraph 0038); forming dummy gate structures (fig. #3, item 308) (paragraph 0066) across the first and second fins (fig. #3, item 305) (paragraph 0055), respectively; forming gate spacers (fig. #1a, item 110) on either side of the dummy gate structures (paragraph 0029); removing the dummy gate structures and the first semiconductor layers to form a plurality of spaces between corresponding ones of the second semiconductor layers (fig. #3, item 305) (paragraph 0042); depositing in sequence a first gate dielectric layer (fig. # 2h, item 228) and a second gate dielectric layer into the plurality of spaces (fig. #2f,item 216) between corresponding ones of the second semiconductor layers (paragraph 0040, 0042); 

Guha fails to show, with respect to claim #18, a method comprising performing an atomic layer deposition (ALD) process to form a hard mask layer on the second gate dielectric layer, the ALD process comprising pulsing a first precursor into a deposition chamber for a first pulse time, patterning the hard mask layer to expose a portion of the second gate dielectric layer; and etching the exposed portion of the second gate dielectric layer and purging the first precursor from the deposition chamber for a first purge time, the first purge time being at least about fifteen times the first pulse time. 

Ho teaches, with respect to claim #18, a method wherein performing an atomic layer deposition (ALD) process to form a hard mask layer (fig. #3, item 145) (paragraph 0016) around the second gate dielectric layer (fig. #3, item 152) (paragraph 0017), the ALD process comprising pulsing a first precursor (fig. #6b, item P1) into a deposition chamber for a first pulse time longer than about one second (paragraph 0022-0023); patterning the hard mask layer; and with the patterned hard mask layer in place, etching a portion of the second gate dielectric layer in the second gate trench (fig. #7, paragraph 0037).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a method comprising performing an atomic layer deposition (ALD) process to form a hard mask layer on the second gate dielectric layer, the ALD process comprising pulsing a first precursor into a deposition chamber for a first pulse time, patterning the hard mask layer to expose a portion of the second gate dielectric layer; and etching the exposed portion of the second gate dielectric layer, into the method of Guha, with the motivation that this controls the etch selectivity of the various layers so they may be etched without removing material that is needed to remain, as taught by Ho.

Guha as modified by Ho substantially shows the claimed invention as shown in the rejection above.

Guha as modified by Ho fail to show, with respect to claim #18, a method comprising purging the first precursor from the deposition chamber for a first purge time, the first purge time being at least about fifteen times the first pulse time.

Raghu teaches, with respect to claim #18, a method wherein between each precursor pulsing, the reaction chamber is purged with an inert gas (e.g., nitrogen or argon) or evacuated to remove precursor excess and reaction by-products (paragraph 0016).

The Examiner notes that Raghu fails to state explicitly that the purge time is at least about fifteen times the first pulse time. However, the Examiner notes that Raghu shows in the sited areas of the rejection above that the chamber is purged to remove any remaining precursor material. However, the applicant has not established the critical nature purge time is at least about fifteen times the first pulse time.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from at least about fifteen times the first pulse time in order to be considered “about” fifteen times the first pulse time. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is at least about fifteen times the first pulse time) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a method wherein the ALD process further comprises after pulsing the first precursor into the deposition chamber and before pulsing the second precursor into the deposition chamber, purging the deposition chamber for a purge time, and the purge time is at least about fifteen times the first pulse time, into the method of Guha as modified by Ho, with the motivation that this allows the layer to be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times, as taught by Raghu.

Guha as modified by Ho, fail to show, with respect to claim #19, a method wherein the first pulse time is greater than about one second.

Raghu teaches, with respect to claim #19, a method wherein utilizing pulse time from about 0.5 seconds to about 2-3 seconds (paragraph 0016).

The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from greater than about one second in order to be considered “about” one second. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is greater than about one second) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a method wherein the first pulse time is greater than about one second, into the method of Guha as modified by Ho, with the motivation that this allows the layer to be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times, as taught by Raghu.


Guha as modified by Ho, fail to show, with respect to claim #20, a method wherein the ALD process further comprises after purging the first precursor from the deposition chamber, pulsing a second precursor into the deposition chamber for a second pulse time, the second pulse time being greater than about one second.

Raghu teaches, with respect to claim #20, a method wherein between each precursor pulsing, the reaction chamber is purged with an inert gas (e.g., nitrogen or argon) or evacuated to remove precursor excess and reaction by-products wherein utilizing pulse time ranging from about 0.5 seconds to about 2-3 seconds (paragraph 0016) (paragraph 0016).

The Examiner notes that Raghu fails to state explicitly that the second pulse time being greater than about one second. However, the Examiner notes that Raghu shows in the sited areas of the rejection above that the chamber is purged to remove any remaining precursor material. However, the applicant has not established the critical nature purge time is at least about fifteen times the first pulse time.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from greater than about one second in order to be considered “about” one second. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is greater than about one second) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method wherein the ALD process further comprises after pulsing the first precursor into the deposition chamber and before pulsing the second precursor into the deposition chamber, purging the deposition chamber for a purge time, and the purge time is at least about fifteen times the first pulse time, into the method of Guha as modified by Ho, with the motivation that this allows the layer to be engineered with selected characteristics by controlling precursor materials for each sequence, processing temperatures and pressures for each sequence, individual precursor pulsing times, as taught by Raghu.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
11/23/2022

	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815